DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 05/13/2022 with respect to claim(s) 1-2 have been fully considered and found persuasive. This application contains 2 pending claims. Claim(s) 1-2 have been amended. 

Allowable Subject Matter
Claim(s) 1-2 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1 have been amended to overcome rejection in the previous Office Action mailed. 
Regarding claim 1, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of An evaluation method comprising: “a plurality of convex portions each protruding from an inner surface of one of the plurality of pieces toward the center axis, in the step of adjusting, a resistance between a point of 4.5 mm of one of the pair of male terminals from a surface of a bottom wall from which the pair of male terminals protrude, and a point of 43 mm of one of the reference terminals from the surface of the bottom wall is measured, including the resistance at the contact portion of each male terminal and each reference terminal, and the connection state of each male terminal and each reference terminal is adjusted by a metal band that can be attached to an outer peripheral surface of the plurality of pieces and that can clamp the plurality of pieces.” in combination with all the other limitations as claimed.
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.
Other claim(s) 2 depend from independent claim 1 are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868